DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action on the merits is in response to the request for continued examination including remarks and amendments received on 16 September 2021. Claims 1-5, 7, 8, & 11 are pending. Claims 9 and 10 are cancelled. Claims 1-5, 7, 8, & 11 are amended
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 8, & 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7, 8, & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2002/0090410 to Tochimoto et al. (‘410 hereafter).
Regarding claim 1, ‘410 teaches an unpacking device for unpacking an additively manufactured three-dimensional object from the unsolidified construction material surrounding it after completion of an additive construction process, characterized in that the 
Regarding claim 3, ‘410 teaches an unpacking device characterized in that at least a part of the robot axes, especially all robot axes, of the robot can be controlled independently (paragraphs 0197-0201).
Regarding claim 4, ‘410 teaches an unpacking device according to the preceding claim 1, characterized in that the unpacking tool (10) is a suction and/or blower tool forming part of a suction and/or blower device, especially a suction lance or blower lance (paragraph 0197-0202).
Regarding claim 7, ‘410 teaches an unpacking station for a system for additive manufacturing of three-dimensional objects, characterized in that it comprises at least one unpacking device (FIG 15).
Regarding claim 8, ‘410 teaches an unpacking station characterized by an, especially cubical, unpacking chamber, wherein the unpacking device is arranged or formed on or in a bottom, side, or top wall limiting the unpacking chamber (FIG 15 item WU).
Regarding claim 9, ‘410 teaches an unpacking station characterized in that the unpacking device is arranged or formed in a fixed position or movably supported in at least one freedom degree of motion in the unpacking chamber (FIG 15 item WU).
Regarding claim 10, ‘410 teaches an unpacking device characterized in that the unpacking device is arranged or formed movably supported in at least one freedom degree of motion in the unpacking chamber, wherein the unpacking device, especially the robot, can be moved to defined unpacking positions, wherein the unpacking positions are selected on the basis of the geometric structural design of the three-dimensional object to be unpacked (paragraphs 0197-0201).
Regarding claim 11, ‘410 teaches a system for additive manufacturing of three-dimensional objects, characterized in that it comprises at least one unpacking station (FIG 15).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over ‘410 as applied to claim 1 above, and further in view of JP5937249 B1 to Mori et al. (For convenience, this action will refer to US child filing U.S. Patent Application Publication 2018/0065208, made of record per applicant IDS (‘208 hereafter).
Regarding claim 2, ‘410 does not teach a robot with more than thee axes. In the same field of endeavor, additive manufacturing, ‘208 teaches an unpacking device characterized in that the robot has more than three robot axes, especially five or six robot axes (FIG 1 item 31(31A)) for the benefit of improving the productivity of the apparatus. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘410 with those of ‘208 for the benefit of improving the productivity of the unpacking apparatus.
Regarding claim 5, ‘410 does not teach exchangeable unpacking tools. In the same field of endeavor, additive manufacturing, ‘208 teaches an unpacking device characterized in that the unpacking tool is arranged exchangeably on the robot, especially the respective robot axis, so that it is arranged exchangeably as necessary on the respective robot axis (FIG 6) for the benefit of increasing the ability of the robot arm. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘410 with those of ‘208 for the benefit of increasing the versatility of the unpacking robot arm.
Response to Arguments
In support of the patentability of the instant claims, applicant has argued that the applied prior art does not teach a controller which controls the apparatus based on the data describing the three dimensional structure of the part made. Specifically, applicant argues that cited paragraph teaches that the build components of the prior art apparatus are controlled based on the geometric data while the unpacking station is not. This argument is not persuasive, since the applied prior art teaches this limitation in at least cited paragraph 0043, reproduced below [emphasis examiner’s]:
Based on the cross section data supplied from the computer, the drive control unit 12 controls the operation of various units. When the cross section data is acquired from the computer 11, the drive control unit 12, based on the cross section data, issues drive commands to the various units to centrally control the operation of the model forming apparatus 60 in the model forming unit 6 for sequentially forming bonded structures of powder material on a layer by layer basis. The drive control unit 12 also centrally controls the operation of the powder removing apparatus 70 in the model forming unit 6 for removing powder particles left unbonded after completing the model forming.
In order to find applicant’s reading of the prior art at all creditable, we must justify how a paragraph which begins by stating that the drive control unit controls various components of the apparatus based on geometric data received, and continues by describing the various units, including the powder removing apparatus teaches the opposite of it’s plain, broad and reasonable interpretation. The only way to actually arrive at applicant’s interpretation of this paragraph is to entirely neglect the first sentence of it.





Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743